Citation Nr: 0833681	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1966 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and Board remand.

On remand and by an August 2008 rating decision, the RO 
granted the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder.  In light of 
the foregoing, no allegations of errors of fact or law remain 
for appellate consideration.  The RO's August 2008 decision 
has fully resolved and rendered moot the claim.  No 
exceptions to the mootness doctrine are present because the 
benefits sought on appeal have been granted without the need 
for action by the Board.  See Thomas v. Brown, 9 Vet. App. 
269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2007).


FINDING OF FACT

The evidence of record demonstrates that Meniere's disease is 
not related to active service.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for Meniere's disease, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, June 2005 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letters did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran 
because service connection is denied herein, thus rendering 
moot any issues regarding the assignment of effective dates 
and disability evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service treatment records, including service 
entrance and discharge examinations, were silent for 
Meniere's disease.  In a May 1969 service record, the veteran 
reported dizziness and headaches of 2 days.  He reported a 
car accident 2 days prior with intermittent headaches since 
then.  An ears, nose, and throat examination was normal.  The 
impression was headaches, probably secondary to accident.  In 
an October 1969 service record, the veteran reported headache 
and nausea of 2 days.  The impression was flu.

In a May 2005 private medical record, the veteran reported 
ringing in the ears, left side more pronounced than right, 
dizziness, and balance disturbance with vertiginous type 
dizziness spells.  The veteran stated that 10 years ago he 
had his first episode that lasted one hour, with nausea and 
some diaphoresis as evidenced by sweating.  By the next day, 
he was normal.  He stated that since then, he has had 
recurrent episodes 10 to 12 times per month that last from 15 
to 20 seconds to an hour or two.  During the episodes he is 
unable to walk and staggers so that he must lean against a 
wall or sit down.  Also during these episodes he has a 
buzzing-type tinnitus in contrast to his regular ringing-type 
tinnitus.  The veteran stated that his ears always feel 
pressured as if they are ready to pop, and that this 
sensation is worsened during the episodes.  He also reported 
that 2 years ago a magnetic resonance imaging (MRI) 
examination was normal.  Upon examination and review of 
audiograms, the diagnosis was that the history, examination, 
and audiometry were consistent with Meniere's syndrome, which 
was likely related to acoustic trauma associated with 
exposure to loud machinery during service.  

In a July 2005 letter the same private examiner noted that 
the diagnosis was based on the veteran's provided history, 
physical examination, and an audiogram.  The examiner noted 
that the diagnosis of Meniere's is difficult based on a 
single examination because objective findings are usually 
absent unless the patient is experiencing acute symptoms.  
Because the veteran was not acutely symptomatic at the time 
of the exam, further diagnostic tests would not have been of 
benefit because normal results would not rule out Meniere's 
syndrome if performed when the patient was asymptomatic.  In 
March 2006 private records, the veteran reported daily 
dizziness episodes that lasted from a few seconds to over 30 
minutes.  He stated that it began about 10 years prior when 
he had true whirling vertigo with nausea and vomiting, and 
then he had another spell 6 to 7 years ago.  He reported 
regular imbalance, unsteadiness, tinnitus, ear fullness, 
pressure, and some fluctuation, and severe headaches 
approximately 5 years prior.  There were normal auditory 
brain stem response results, normal electrocochleography 
results, a normal electronystagmogram, and a normal 
vestibular autorotation test, but abnormal platform 
posturography results.  The diagnosis was probable Meniere's 
disease.  

In a March 2008 lay statement, the veteran asserted that his 
Meniere's was due to an in-service auto accident that caused 
headaches and dizziness.  He stated that since discharge, he 
has had headaches and small dizzy spells that last only a few 
seconds, until around 1984 when he had a dizzy episode with 
nausea lasting more than 2 hours.  He didn't go to a doctor 
because the next day he felt fine.  Approximately 5 years 
later he had another episode and went to the doctor, who 
conducted an MRI that was negative.  Later, cluster headaches 
were diagnosed.

At a May 2008 VA ear disease examination, the veteran 
reported an in-service motor vehicle accident after which he 
first developed room spinning dizziness.  He thought it was 
due to his prior history of heavy drinking.  The veteran 
reported a 15 year history of onset of intermittent vertigo, 
with the first episode occurring 15 years prior and lasting 
about 2 hours.  He stated that he then did not have another 
large episode for about another 5 years, but did have some 
short duration vertiginous episodes that lasted about 5 
seconds and occurred up to 4 times per day.  He was often 
symptom free for multiple days.  He reported that over the 
years he had increasing balance difficulty and constant 
bilateral tinnitus and bilateral aural fullness.  The 
examiner reviewed the claims file, to include the service 
treatment records, the March 2006 private examiner test 
results, and May 2008 VA audiological examination results.  
Upon examination, the examiner determined that although his 
subjective history seemed consistent with Meniere's, the 
objective testing did not support such a diagnosis.  The 
examiner also opined that upon a review of the evidence of 
record, any Meniere's disease was not related to military 
service.  

A June 2008 VA fee-based vestibular and balance examination 
was conducted.  The veteran reported onset of episodes of 
dizziness following an in-service motor vehicle accident in 
1969.  He reported very brief episodes of dizziness that 
occur spontaneously and last fewer than 10 seconds in 
duration.  He noted 2 severe episodes of dizziness in the 
1990's, which consisted of vague dizziness with nausea, 
imbalance, and difficulty walking that lasted about 2 hours.  
He denied true vertigo during these episodes and any otologic 
or neurologic associations.  He reported recent intermittent 
episodes of dizziness similar to those in the 1990's that 
lasted 20 to 30 minutes in addition to the intermittent short 
episodes.  He reports a history of migraine headaches.  The 
impressions included normal videonystagmography test with 
objective indications of peripheral vestibular or central 
vestibulo-ocular pathway involvement, but no indications for 
benign paroxysmal positional vertigo.  The examiner noted 
that posturography findings demonstrate a visual and 
vestibular dysfunction pattern indicting difficulty with 
using visual or vestibular information alone for maintenance 
of stance.  

The Board finds that the evidence of record does not support 
a finding of service connection for Meniere's disease.  
Although it is unclear, it appears that there is a diagnosis 
of Meniere's disease.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But there is no diagnosis of 
Meniere's disease during active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
There was, however, dizziness of 2 days following a motor 
vehicle accident in, but there was no further reports of 
dizziness and the veteran's service discharge examination was 
negative.  Moreover, the other evidence of record 
demonstrates that any Meniere's disease is not related to 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  

In his post service medical records, the veteran consistently 
reported that his first episode occurred in the mid-1990's.  
The report from his private examiner, dated in May 2005, 
noted that his first episode of vertiginous type dizziness 
occurred ten years ago.  His private treatment report, dated 
in May 2006, noted that the veteran's dizziness "started 
about 10 years ago when he had true whirling vertigo with 
nausea and vomiting, had another spell 6-7 years ago."  
However, in his March 2008 lay statement he stated that the 
first episode occurred in 1984, which is still approximately 
15 years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Also in that lay 
statement, the veteran asserted that he had continuous small 
episodes since service discharge, but this statement 
conflicts with his own statements in the medical evidence of 
record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, and 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Although the veteran has 
asserted that his Meniere's disease is due to an in-service 
motor vehicle accident, his testimony is not competent to 
provide such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  

Importantly, the probative medical evidence of record 
indicates that the veteran's Meniere's disease is not related 
to active service.  Hickson, 12 Vet. App. at 253; see Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board must assess the credibility and probative value of 
the medical evidence in the record).  Although a May 2005 
private examiner opined that the veteran's Meniere's disease 
was related to acoustic trauma during service, the examiner 
did not review the veteran's claims file, to include the 
veteran's service treatment records, and did not provide a 
basis for that opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The May 2008 ear disease VA examiner, upon a 
review of the claims file, to include the veteran's service 
treatment records, the May 2005 and 2006 private medical 
records, and the May 2008 VA audiological examination, opined 
that any Meniere's disease was not related to active service.  
Prejean, 13 Vet. App. at 448-9.  The Board finds this opinion 
to be most probative based upon its complete review of the 
record.  Accordingly, service connection for Meniere's 
disease is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for Meniere's disease is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


